           Case 1:21-mj-00014-GMH Document 28 Filed 06/02/21 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
                 v.                             :      Crim No. 21-mj-14 (GMH)
                                                :
ANTHIME GIONET,                                 :
                                                :
                         Defendant.             :


                      RESPONSE TO COURT’S JUNE 1, 2021, MINUTE ORDER


          The Court has asked the United States to respond to a Pretrial Services Report filed on May

28, 2021. In the report, Pretrial Services requests the following additions to the defendant’s

conditions of release: (1) reporting of every contact with law enforcement; (2) home detention; (3)

a ban on posting videos to social media or other video sharing platforms; and (4) a ban on his

possession of firearms or other weapons. 1 The United States supports the Pretrial Services request.

          The defendant has been charged with two offenses stemming from his participation in the

insurrection at the United States Capitol on January 6, 2021. As noted by Chief Judge Howell, the

actions of the individuals who mobbed the Capitol on January 6, 2021, of which the defendant was

one, were “reprehensible against morality, civic virtue, and the rule of law.” United States v.

Chrestman, No. 21-MJ-218 (ZMF), 2021 WL 765662, at *7 (D.D.C. Feb. 26, 2021). The defendant

was arrested, and released subject to the condition that he not violate federal, state, or local law

while on release (ECF No. 13). He was also ordered to submit to location monitoring, but that

condition was removed on March 31, 2021 (ECF No. 22).

          According to the Pretrial Services report, on the evening of May 26, 2021, the Defendant

was in contact with law enforcement in Arizona and a video of the incident was posted to YouTube,



1
    The defendant’s current release conditions require only that he not possess any illegal firearms.
         Case 1:21-mj-00014-GMH Document 28 Filed 06/02/21 Page 2 of 2




an internet social media platform. The United States has reviewed the video, which appears to have

been used to raise money. 2 First, the defendant appears to have called the police to report that his

friend assaulted him. The friend was in town to create video content with the Defendant, who

describes them as “YouTubers.” The police arrive, and the Defendant agrees to take his friend

home after admitting being a passenger in a car with a drunk driver. When the friend gets

belligerent in the car on the way home, this time with the Defendant driving, the Defendant calls

the police again. A different set of police officers respond to the call, and the Defendant is

somewhat uncooperative with them. He also appears to threaten his friend. Because threatening

another individual is an offense, and knowingly driving with a drunk driver presents a public safety

threat, Pretrial Services’ request is a reasonable means to ensure public safety.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793

                                      By:     /s/Elizabeth Aloi
                                              Elizabeth Aloi, N.Y. Bar No. 4457651
                                              Christopher B. Brown, D.C. Bar No. 1008763
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7212 (Aloi)
                                              (202) 252-7153 (Brown)
                                              Fax: (202) 514-6010
                                              Elizabeth.Aloi@usdoj.gov
                                              Christopher.Brown8@usdoj.gov




2
 It is publicly available at https://protect2.fireeye.com/v1/url?k=64bc7706-3b274ffd-64bb53e3-
ac1f6b0176a2-86f7e284c1acb22c&q=1&e=a9587831-4a4e-46eb-b41a-
899989eadb4e&u=https%3A%2F%2Fyoutu.be%2FPz3HYUvJG4Q.




                                                 2
